Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 02/26/2021. Claims 1-20 are currently pending, of which claims 6, 7, and 16-20 are withdrawn.
The Drawings filed 07/26/2019 are approved by the examiner.
The IDS statement filed 07/26/2019 has been considered. An initialed copy accompanies this action.
Applicant’s election of Group I, claims 1-5 and 8-15 in the reply filed on 02/26/2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 6, 7, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
Claims 1, 5, and 11-15 recite the term “containing” as a transitional phrase (“A spherical magnesium oxide containing …”, “A thermally conductive filler containing …”).  The transitional term “containing” is construed as synonymous with “comprising” as being inclusive or open-ended and not excluding additional, unrecited elements in the magnesium oxide and thermally conductive filler.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 8-11, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the limitation “wherein the cumulative 50% particle diameter (D50) is more than 25 to 150 µm” which is worded in such a manner that renders the scope of claim indefinite because it is unclear whether the limitation actually limits the limitations of parent claim 1 reciting “a cumulative 50% particle diameter (D50) is in the range of from 3 to 200 µm” and/or there are at least two meanings for the phrase.  Parent claim 1 recites definite boundaries of D50 range, 3 µm to 200 µm, whereas claim 2 reciting “more than 25 to 150 µm” has two meanings: 1) greater than 25 µm to 150 µm, or 2) more than, i.e., a variable minimum amount, among the range 25 to 150 µm with no specified upper boundary.  If Applicant intended the phrase “is more than 25 to 150 µm” to fall within and limit the prior range of 3 to 200 µm, Applicant is suggested to amend the phrase in claim 2 to read as “is in the range of from 25 to 150 µm.”  
	Claims 8-11, 14, and 15 are also indefinite for their dependency on claim 2.  
	Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JP 2012-201511 A, an IDS reference).  An English language machine translation of Kuroda was provided with a previous correspondence.
As to claim 1, Kuroda teaches spherical magnesium oxide particles (para. 0001 and 0069).  The mere fact that the disclosed particles are “spherical” encompass and read on the claimed sphericity of 1.00 to 1.20.  Kuroda further teaches the particles have a volume-based cumulative 50% particle diameter, i.e., D50, overlapping the claimed range from 3 to 200 micrometers (0.5 to 20 micrometers, para. 0020).  
Although Kuroda fails to explicitly teach the spherical magnesium oxide comprises 300 to 2,000 ppm boron and 100 to 1,500 ppm iron, Kuroda further teaches the spherical magnesium oxide particles comprise one or more divalent/trivalent elements selected from, among others, B and Fe in a total amount of 0.05 to 5.0 wt.% as impurity elements in order to affect the whiteness, ultraviolet absorption, and refractive index of the magnesium oxide particles (para. 0022-0024).  In other words, Kuroda teaches providing a blend of impurity elements including B and Fe in amounts that overlap the claimed boron and iron ranges of up to 2,000 ppm boron and 1,500 ppm iron in order to affect the properties of the spherical magnesium oxide particles. 
	Thus, at the time of the effective filing date it would have been obvious to arrive within the claimed amounts of boron and iron by providing and varying/optimizing the concentrations of B and Fe as taught by Kuroda in order to obtain a spherical magnesium oxide having tailored properties, e.g., whiteness, ultraviolet absorption, and/or refractive index properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 5, Kuroda teaches the magnesium oxide particles are suitable as a heat storage material (para. 0002), i.e., is a thermally conductive filler.  

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kuroda (JP 2012-201511 A, “Kuroda ‘511”) as applied to claims 1 and 5 above, and further in view of Kuroda (JP 2014-136654 A, “Kuroda ‘654”).
Kuroda ‘511 teaches a spherical magnesium oxide and thermally conductive filler thereof containing/overlapping 300-2,000 ppm boron, 100-1,500 ppm iron, a D50 of 3 to 200 micrometers, and a sphericity of 1.00 to 1.20, as described above.
As to claim 4, Kuroda ‘511 fails to teach the spherical magnesium oxide has an interparticle void volume of 0.1 to 0.8 cm3/g in a mercury intrusion pore distribution.
However, Kuroda ‘654 similarly teaches a spherical magnesium oxide powder suitable for use as a thermally conductive filler (para. 0001, 0008, and 0057) where providing up to 1,000 ppm boron in the magnesium oxide assists in obtaining an intraparticle void amount of 0.3 to 0.8 cm3/g in a mercury intrusion pore distribution (para. 0009, 0017-0023, and 0033).  Kuroda ‘654 teaches maintaining the intraparticle void amount within the range of 0.3 to 0.8 cm3/g in order for the magnesium oxide to obtain sufficient thermal conductivity (para. 0023).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further tailor and optimize the amount of boron as taught by Kuroda ‘654 in the boron/teachings of Kuroda ‘511 in order to obtain a spherical magnesium oxide having an intraparticle void amount of 0.3 to 0.8 cm3/g in a mercury intrusion pore distribution, within the claimed range of 0.1-0.8 cm3/g, for the magnesium oxide to obtain sufficient thermal conductivity.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
As to claim 13, Kuroda ‘511 alone and/or Kuroda ‘511 in further view of Kuroda ‘654 teach the spherical magnesium oxide is a thermally conductive filler, as described above. 

Claims 1-5 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sueda et al. (JP 2016-088838 A, an IDS reference, “Sueda”) in view of Kuroda (JP 2012-201511 A, an IDS reference).  An English language machine translation of Sueda is provided with this correspondence, and an English language machine translation of Kuroda was provided with a previous correspondence.
	As to claim 1, Sueda teaches a spherical magnesium oxide having a volume-based cumulative 50% particle diameter, i.e., D50, within the range from 3 to 200 micrometers and having a sphericity of 1.00 to 1.20 (magnesium oxide particles having a sphericity of 1.00 to 1.20 and particle size distribution D50 of 15 to 100 micrometers, para. 0011-0012). 
	Sueda fails to teach the spherical magnesium oxide comprises 300 to 2,000 ppm boron and 100 to 1,500 ppm iron.
	However, Kuroda similarly teaches spherical magnesium oxide particles (para. 0001 and 0069) comprising one or more divalent/trivalent elements selected from, among others, B and Fe in a total amount of 0.05 to 5.0 wt.% as impurity elements in order to affect the whiteness, ultraviolet absorption, and refractive index of the magnesium oxide particles (para. 0022-0024).  In other words, Kuroda teaches providing a blend of impurity elements including B and Fe in amounts that overlap the claimed boron and iron ranges of up to 2,000 ppm boron and 1,500 ppm iron in order to affect the properties of the spherical magnesium oxide particles. 
	Thus, at the time of the effective filing date it would have been obvious to arrive within the claimed amounts of boron and iron by providing and varying/optimizing the concentrations of B and Fe as taught by Kuroda to the teachings of Sueda in order to obtain a spherical magnesium oxide having tailored properties, e.g., whiteness, ultraviolet absorption, and/or refractive index properties.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As to claim 2, Sueda teaches the spherical magnesium oxide has a D50 overlapping the claimed range of 25 to 150 micrometers (15 to 100 micrometers), as described above. 
As to claims 3 and 8, although Sueda fails to explicitly teach the spherical magnesium oxide has a BET specific surface area of 0.01 to 1.00 m2/g, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range from the teachings of Sueda since Sueda teaches the magnesium oxide particles further comprise a Li content of 15 to 500 ppm that obtain a smooth and dense surface (para. 0028), which is substantially similar to Applicant’s discussion at paragraphs [0010]-[0014] in the present application’s original specification that the BET specific surface area of 0.01 to 1.00 m2/g corresponds to the spherical magnesium oxide having a smooth surface.  The substantially same appearance of Sueda’s spherical magnesium oxide particles (Fig. 1 to 4) as compared to the present invention’s Fig. 1 is also noted.  Futher note that Kuroda teaches providing boron in small amounts corresponding to and overlapping the claimed range of 300 to 2,000 ppm of the spherical magnesium oxide particle, as described above, which is similar to Applicant’s discussion at paragraph [0016] of the present application’s original specification that providing boron in an amount over 300 ppm forms a smooth surface on the surface of the spherical magnesium oxide particles.  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed BET specific surface area range would flow naturally from the teachings of Sueda alone and/or Sueda in view of Kuroda.  Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  "The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious." Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to claims 4, 9, and 10, although Sueda fails to explicitly teach the spherical magnesium oxide has an interparticle void volume of 0.1 to 0.8 cm3/g in a mercury intrusion pore distribution, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive within the claimed range from the teachings of Sueda since Sueda teaches the magnesium oxide particles have a high sphericity of 1.00 to 1.20, D50 of 15 to 100 micrometers, and further comprise a Li content of 15 to 500 ppm that obtain a smooth and dense surface, as described above, which is substantially similar to Applicant’s discussion at paragraphs [0010]-[0011], [0013], [0028], and [0035] in the present application’s original specification that the claimed interparticle void volume is a property resulting from the spherical magnesium oxide having a high sphericity, smooth surface, relative large particle diameter, and excellent filling properties.  The substantially same appearance of Sueda’s spherical magnesium oxide particles (Fig. 1 to 4) as compared to the present invention’s Fig. 1 is also noted.  It is further noted that every example in the comparative showing of the specification, both examples and comparative examples, contain interparticle void volumes within the claimed range (see Tables 1 and 2 of the present application’s specification).  In other words, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed interparticle void volume range would flow naturally from the teachings of Sueda.  In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to claims 5 and 11-15, Sueda teaches the spherical magnesium oxide exhibits a high heat dissipation, i.e., is a thermally conductive filler (para. 0011).  See also page 1 of the machine translation and para. 0026 of Sueda.  Note that Kuroda also teaches the magnesium oxide particles are suitable as a heat storage material (para. 0002), i.e., is a thermally conductive filler.  

Claims 4, 9, 10, 13, and 15 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Sueda et al. (JP 2016-088838 A, an IDS reference, “Sueda”) in view of Kuroda (JP 2012-201511 A, an IDS reference, “Kuroda ‘511”) as applied to claims 1-5 and 8-15 above, and further in view of Kuroda (JP 2014-136654 A, “Kuroda ‘654”).
Sueda in view of Kuroda ‘511 teaches a spherical magnesium oxide and thermally conductive filler thereof containing/overlapping 300-2,000 ppm boron, 100-1,500 ppm iron, a D50 of 3 to 200 micrometers, and a sphericity of 1.00 to 1.20, as described above.  It is the Office’s position that the teachings of Sueda in view of Kuroda ‘511 meet the claimed interparticle void volume 0.1 to 0.8 cm3/g in a mercury intrusion pore distribution of instant claims 4, 9, and 10 for the reasons described above.  
Alternatively regarding claims 4, 9, and 10, in the event Sueda in view of Kuroda ‘511 fail to teach the spherical magnesium oxide has an interparticle void volume of 0.1 to 0.8 cm3/g in a mercury intrusion pore distribution, Kuroda ‘654 is cited as an additional reference that similarly teaches a spherical magnesium oxide powder suitable for use as a thermally conductive filler (para. 0001, 0008, and 0057) where providing up to 1,000 ppm boron in the magnesium oxide assists in obtaining an intraparticle void amount of 0.3 to 0.8 cm3/g in a mercury intrusion pore distribution (para. 0009, 0017-0023, and 0033).  Kuroda ‘654 teaches maintaining the intraparticle void amount within the range of 0.3 to 0.8 cm3/g in order for the magnesium oxide to obtain sufficient thermal conductivity (para. 0023).  
Thus, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to further tailor and optimize the amount of boron as taught by Kuroda ‘654 in the boron/teachings of Sueda in view of Kuroda ‘511 in order to obtain a spherical magnesium oxide having an intraparticle void amount of 0.3 to 0.8 cm3/g in a mercury intrusion pore distribution, within the claimed range of 0.1-0.8 cm3/g, for the magnesium oxide to obtain sufficient thermal conductivity.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Claims 13 and 15 are also alternatively rejected under this ground(s) of rejection since Sueda alone, Sueda in view of Kuroda ‘511, and/or Sueda in view of Kuroda ‘511 and further in view of Kuroda ‘654 teach the spherical magnesium oxide is a thermally conductive filler, as described above. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
	Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
March 5, 2021